EXHIBIT 10.30

 

November 9, 2005

 

Jane Tollinger

c/o iVillage Inc.

500 Seventh Avenue

New York, NY 10018

 

Dear Jane:

 

This letter will reflect the terms of your employment with iVillage effective
November 9, 2005 and will constitute an amendment to your employment letter
dated September 15, 2000 (the “September 15th Agreement”). It will replace in
its entirety any amendment to the September 15th Agreement dated November 10,
2003 (“First Amendment”).

 

 iVillage and its Board of Directors recognizes your unique contributions to the
Company, your role as a key executive and your recent assumption of additional
responsibilities and believes it to be in the best interests of the Company to
enter into this amendment to assure your continuing services to the Company
including, but not limited to, under circumstances in which there is a possible,
threatened or actual severance of employment or Change in Control of the
Company. Accordingly, the September 15th Letter is amended as follows:

 

Section (2) of the September 15th Agreement as amended is deleted in its
entirety to be replaced with the following:  In the event that iVillage
terminates your employment without Cause (as defined herein) or your resign with
Good Reason (as defined herein), you will receive severance pay equal to your
base salary for a period of one year after the effective date of such
termination and in addition an amount equal to your target bonus for the year in
which your termination becomes effective (“Severance Pay”). Notwithstanding the
foregoing, in the event that you are terminated without cause or resign for Good
Reason (as defined below) within twelve (12) months of a Change in Control as
defined in Paragraph 6 of the September 15th Agreement, you will be entitled to
severance pay equal to your base salary for a period of two years after the
effective date of such termination and in addition an amount equal to your
target bonus for the year in which your termination becomes effective.  Such
severance pay will be provided at the time and in the manner that you currently
receive your salary and will be contingent upon your execution of a general
release against the Company. iVillage will also reimburse you for the premium
costs of COBRA continuation coverage during the Severance Period subject to
employee contributions. Your options will continue to vest during the Severance
Period and the exercise period will extend twelve months from the end of the
Severance Period.

 

Section (5) of the September 15th Agreement as amended is deleted in its
entirety to be replaced by the following:   You may regard your employment as
being constructively terminated and may, therefore, resign within thirty (30)
days of the your discovery of the occurrence of one or more of the following
events, any of which shall constitute “good reason” for such resignation:

 

(e)                                  Without your prior written consent, the
assignment to you of any duties materially inconsistent with the your position,
duties, responsibilities and status with the Company as set forth in this
Agreement whether before or after a “change in control” event or otherwise;

 

(f)                                    A reduction by the Company of the your
base salary or of any bonus compensation formula applicable to you;

 

(g)                                 The Company or any affiliate(s) requiring
that you to be based anywhere other than within twenty-five (25) miles of the
area in which you reside, except for required travel on the Company’s or an
affiliate’s business to an extent substantially consistent with your present
business travel obligations;

 

1

--------------------------------------------------------------------------------


 

(h)                                 A breach by the Company of any material
provision of this Agreement or any other agreement between the Company and you,
which breach is not cured within thirty (30) days following the delivery to the
Company of written notice reasonably describing the alleged breach; and/or

 

Paragraph 3 of the First Amendment is amended and replaced with the following:

 

(b)                                 The Company agrees that effective
November 9, 2005, your base salary will be increased to $339,000. In addition
you will be eligible to receive a discretionary annual bonus amount equal to 50%
of your base salary.

 

Fringe Benefits. The Company shall make Employee the beneficiary of, and
Employee shall receive the standard package of, fringe benefits the Company
generally provides to its other senior executive officers including, without
limitation, the ability to participate in any stock option plan, restricted
stock plan, phantom stock plan, deferred compensation plan or other compensation
or benefit plans. Fringe benefits to be included in this standard benefit
package include, but are not limited to, medical and dental insurance coverage,
continuing education reimbursement, disability insurance, paid vacation,
holidays and sick leave. Participation in such fringe benefit programs will be
subject to certain employee contributions that may from time to time regularly
be applicable to such programs.

 

 

Thank you for your continued contributions to iVillage.

 

 

 

Very truly yours,

 

 

 

i VILLAGE INC.

 

 

 

 

 

By:

/s/ Douglas W. McCormick

 

 

 

Douglas McCormick

 

 

Title: Chief Executive Officer

 

 

ACCEPTED AND ACKNOWLEDGED

 

AS OF THE DATE FIRST WRITTEN ABOVE:

 

 

 

 

 

/s/ Jane Tollinger

 

 

Jane Tollinger

 

 

2

--------------------------------------------------------------------------------